UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6387



KENNETH SIDBERRY,

                                              Petitioner - Appellant,

          versus


STEVE BAILEY, Superintendent of Foothills Cor-
rectional Center; MACK JARVIS, Secretary of
the North Carolina Department of Correction,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-243-5-F3)


Submitted:   November 5, 1998              Decided:   January 11, 1999


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Sidberry, Appellant Pro Se. Rebecca Kendrick Cleveland,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Sidberry seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).     We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      Sidberry v. Bailey, No. CA-97-243-5-F3

(E.D.N.C. Feb. 11, 1998).    We also deny Sidberry’s motion for ap-

pointment of counsel.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           DISMISSED




                                   2